Citation Nr: 0843997	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied the above claims.

In August 2008, the veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided while at the RO, however, he failed to 
appear as scheduled.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in this 
appeal of the issues of service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus, and for residuals of a broken nose, the RO received 
notification from the veteran that a withdrawal of the appeal 
was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by 
the veteran as to the issues of service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and for residuals of a broken nose, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a signed Statement In Support Of Claim (VA Form 21-4138) 
dated in May 2005, the veteran indicated that he wished to 
withdraw his notice of disagreement for service connection 
for hypertension and for a fractured nose.  He added that he 
wished not to pursue these claims any further.

Thereafter, in a Motion To Withdraw Appeal received by the 
Board in December 2005, the veteran's representative, 
referring to the May 2005 VA Form 21-4138, moved to withdraw 
the veteran's claims currently on appeal.

As the veteran has withdrawn the appeal as to the issues of 
service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, and for residuals 
of a broken nose, there remain no allegations of errors of 
fact or law for appellate consideration.  Thus, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed. 


ORDER

The claims for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and for residuals of a broken nose are 
dismissed.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


